PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
GARCIA et al.
Application No. 15/924,084
Filed: 16 Mar 2018
For Methods and Systems For Online Transactions

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.78(c) filed on May 24, 2021 to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a provisional application.   

The petition pursuant to 37 C.F.R. § 1.78(c) is DISMISSED.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

Receipt of the $2100 petition fee and a statement that sufficiently explains the extended period of delay in filing this petition is acknowledged.

Requirement (2) of 37 C.F.R. § 1.78(c) has been satisfied.  The petition does not satisfy items (1) and (3) of 37 C.F.R. 


Regarding requirement (1) of 37 C.F.R. § 1.78(c), 37 C.F.R. 
§ 1.78(a)(3) requires the reference to each prior-filed application to be included in an ADS.  Consequently, a corrected/updated ADS was submitted on May 24, 2021, however it cannot be entered for the following reasons.

First, the material to be added to Office records has not been properly marked: Petitioner may wish to consider submitting a corrected/updated ADS where the material to be inserted has been underlined and the material to be removed has been stricken-through or placed within brackets, as is required by 37 C.F.R. 1.76(c)(2).  It is noted that MPEP 601.05(a)(II) sets forth, in pertinent part:

Such a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed, except that identification of information being changed is not required for an ADS included with an initial submission under 35 U.S.C. 371. In general, the identification of the information being changed should be made relative to the most recent filing receipt (emphasis added).

See also Comment 53 in Changes to Implement the Inventor’s Oath or Declaration Provisions of the Leahy-Smith America Invents Act, 77 Fed. Reg. 48776, 48807 (August 14, 2012),1 which sets forth, in toto:

Comment 53: One comment questioned whether a supplemental application data sheet that is the first filed application data sheet must be underlined in its entirety or whether only the information that is different from the information that the Office currently has in its records must be underlined.  One comment recommended that § 1.76 be simplified as it is extensive and burdensome. The comment stated that it is not easy to prepare a supplemental application data sheet since the Office does not provide a supplemental application data sheet form.

Response: In response to the comments, the Office is discarding the notion of the “supplemental” application data sheet. The first filed application data sheet would not need to contain any markings unless
information is being updated or corrected. Additionally, an application data sheet included with an initial submission under 35 U.S.C. 371 would not need to contain any markings. An application data sheet that is updating or correcting information must identify the information that is being changed with underlining for insertions, and strike-through or brackets for text removed.

Emphases added.

See the benefit claim listed on the third page of the corrected/updated ADS, where the word “new” appears in the “application number” field, which has no meaning in ADS practice.  If Petitioner wishes for this field to refer to the present application, this field should either contain the application number 15/924,084 or may be left blank. 

See also the third-listed benefit claim listed on the fourth page of this corrected/updated ADS, where the corrected/updated ADS has not been corrected to list the correct filing date for provisional application number 61/755,384.

Second, the corrected/updated ADS lists application number 14/161,212 which issued as US patent number 9,922,356 on March 20, 2018, however the document incorrectly fails to set forth the patent number for this patent, as is required by 37 C.F.R. 
§ 1.76(b)(5).  See the benefit claim listed on the third page of this corrected/updated ADS.

Regarding requirement (3) of 37 C.F.R. § 1.78(c), the undersigned has reviewed the contents of this petition and has not located a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional.

Any reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.78(c).”  

Any renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,2 hand-delivery,3 or facsimile.4  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.5

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

not be resubmitted.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
    

    
        1 The Federal Register notice is viewable here: https://www.gpo.gov/fdsys/pkg/FR-2012-08-14/pdf/2012-17907.pdf .
        2 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        3 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        4 (571) 273-8300: please note this is a central facsimile number.  
        5 https://www.uspto.gov/patents/apply